Title: From Benjamin Franklin to Thomas Sim Lee, 11 August 1780
From: Franklin, Benjamin
To: Lee, Thomas Sim


Sir,Passy, Augt. 11. 1780.
I received your Excellency’s Letter of the 4th January, enclosing an Act of your General Assembly, appointing me to nominate a Trustee for carrying the same Act into Execution, in Case the Trustees heretofore appointed should neglect or refuse it. I transmitted the Original Act, (retaining a Copy) to Mr. Russel, and desired an immediate Answer from the Trustees. He answered after some Time separately, that he had written on the Subject to Mr. Hanbury, who was then at Bath for his health; that Mr. Hanbury had reply’d he should return to London in about a Month; that they would then consider the Affair and send me a decisive Answer. It is now near two Months since, and I have not heard from them. I will write again by the next Post. I am inclined to think it probable, from some Circumstances, that they will neither execute the act themselves, nor transfer the money to another Trustee of my Appointment. And the Bank, I believe, will not pay the money, but to the Order of those who deposited it, and not in compliance with any Act of an American assembly. I gave my Reasons for this Opinion to Mr. Carmichael, who proposed to communicate them to your Excellency. As soon as I can get an Answer from the old Trustees, I shall forward it, with what I can farther learn concerning the affair. I am very sensible of the Honour done me by your Excellency and the general assembly in the Appointment. Be pleased to accept, & present, my Thanks; and be assured that any Service in my Power to render you or your Province, will afford me great Pleasure. With great Respect, I have the Honour to be, Sir, Your Excellency’s most obedient & most humble Servant.
B Franklin
His Excellency Thos. Tim Lee Governor of Maryland.
